Earl Warren: Number 469, John M. Petrowski, Grace Ringle, a minor, et cetera, versus Hawkeye-Security Insurance Company. Mr. Tinkham.
Richard P. Tinkham, Jr.: May it please the Court. This case is before the Court on writ of certiorari to the Circuit Court of Appeals for the Seventh Circuit. Jurisdiction over the subject matter of this action is based upon diversity of citizenship in as much as all of the petitioners are resident of Wisconsin and the respondent was an Iowa Insurance Corporation. The petitioner is John M.Petrowski and Grace Ringle, have brought this action originally. They were very seriously injured in an automobile accident which occurred in Wisconsin on September 27th of 1951. They started their suit in the District Court for the Western District of Wisconsin by series of a summon upon the Commissioner of Motor Vehicles of the State of Wisconsin, pursuant to a power of attorney which had been executed by the respondent and filed with the Commissioner's Office authorizing service upon him. After the suit was started, the respondent moved to dismiss the action and quash the service, taking the position that that service of process was not valid under the power of attorney. The District Court overruled that motion, and then, subsequently, after the case has been issued, the respondent moved to interplead the other petitioners' named, Francis Gelhar and Ruth Petrowski. They were made parties of this lawsuit at the request of respondent who stipulated in writing to jurisdiction of the District Court the same as if and I am quoting “personal service had been obtained” and a counterclaim for a declaratory relief against those particular inter pleaded petitioners. The question before the Court today, deals with jurisdiction in persona. The District Court proceeded to try this case upon the merits. Evidence was presented, and made findings of fact and conclusions of law in favor of the petitioners. The key question on the merits of the case which involved coverage under an insurance policy issued by the respondent was whether a restrictive endorsement attached to the policy, which denied to coverage to any person who is a member of the Armed Forces of the United States, unless he was the named insured where I remember the name insurance household. The validity of that particular restrictive endorsement was the question on the merits, and also, whether or not it was in effect at the time of this accident. The District Court held in favor of the petitioners, finding that that restrictive endorsement was not in effect, that it was invalid, and made findings of fact that the conclusion of law in favor of the petitioners. Then, the respondent appealed this case to the Court of Appeals and besides raising the issues on the merits of insurance coverage at the time of the accident, again, raised the issue of jurisdiction over the respondent's corporate person. The Court of Appeals in a two-to-one decision, a majority of the Court of Appeals held that there was no jurisdiction in the District Court by a reason of the servers of process upon the Commissioner of Motor Vehicles under the power of attorney and reversed the District Court, solely upon the issue of jurisdiction and persona. We have petitioned this Court and certiorari was granted. Now, briefly, the questions presented are first of all, whether the power of attorney was valid and gave to the District Court through the service of process upon the Commissioner, jurisdiction to try the case. And secondly, and irrespective of the answer of the first question, did the respondent, by its affirmative actions after the case had been issued, waive any jurisdictional question and did it not stipulate, in writing, to jurisdiction an as the case proceed in order that on quoting the stipulation that there could be an adjudication as to all parties injured in this accident upon the issues of insurance coverage to avoid a multiplicity of lawsuits and to make that determination res judicata. I'm quoting from the stipulation itself. It's our position that, of course, that was a waiver of any jurisdictional question and gave to the District Court jurisdiction to try the lawsuit.
Earl Warren: Is there any reservation in the stipulation of the jurisdiction?
Richard P. Tinkham, Jr.: No, sir, there was not. The only reservation was made and I will read that to the Court or call the Court's attention to it very shortly, A reservation that they reserved the right to dispute the coverage of the insurance policy. They denied that there was any coverage in force at the time of the accident, but the stipulation expressly states that they submit to the jurisdiction of the Court the same as a personal service had been obtained one upon the other. Now, turning briefly to the facts, in 1950, the respondent which is an Iowa Corporation filed a power of attorney in question with the Commissioner of Motor Vehicles of the State of Wisconsin. Now, that power of attorney I have set forth in full at pages 4 and 5 inform the important points I have put out in full at pages 4 and 5 of the brief for petitioners, and I respectfully call the Court's attention to it. That was filed in 1950. This accident happened in 1951. There is no dispute about the fact that the power of attorney was still in force and effect. As a matter of fact, it has never been rescinded or repudiated in any way by the respondent and I am informed it is enforced at this time. Now, the Court will notice that that power of attorney states very clearly at page 4, as I have cited and quoted in my brief, the Hawkeye-Security Insurance Company hereby applies to have its safety, financial, responsibility notice of insurance recognized as evidence of insurance of non-registrants in Wisconsin. I might stop right there and explain to the Court, that Wisconsin like most of the other states of the union and also the State of Iowa where this particular contract was issued, have a Motor Vehicle Safety Responsibility Law. That law provides that if a motorist is in an accident, unless he deposits security to cover the damages to the people involved, he will lose his driving privileges. The owner of the car will lose his license plates, and if they are non registrants of the State of Wisconsin, the right to operate on Wisconsin highways unless they have a policy of insurance by a corporation licensed in Wisconsin or if not licensed who has filed a power of attorney, such as we have here filed by the Hawkeye-Security Insurance Company. Then, we also have the financial responsibility as part -- part of the law, which provides that if a person has had his driving privileges suspended because of an accident, he can get those privileges back by having a policy certified and filed to prove that he has financial responsibility where he will then be a safe risk driver up on the highway. Now, the important part of the power of attorney, I believe, is contained in paragraphs 2 and 5. The Court will notice that paragraph 2 states that the governing executive authority of the Hawkeye-Security --
Speaker: From where are you reading?
Richard P. Tinkham, Jr.: From page 4 and 5 of the brief for petitioners, Your Honor, that the governing executive authority has duly adopted a resolution, providing that its policies are varied to comply with the laws of this State relating to the terms of motor vehicle liability policies it should vary under 85.09 of the Wisconsin statutes. I might say that there is no dispute, but under the Wisconsin statutes as construed by our highest Court in Wisconsin, any restrictive endorsement such as the type here attempted to be placed upon this policy by the respondent is void. And it is our position that under the power of attorney, the respondent has elected as to any accident that happens in Wisconsin to vary its policies so its terms will comply with the requirements of Wisconsin to protect Wisconsin's persons' injured in such accidents. And next is the part of the power of attorney, paragraph 5 dealing with the appointment of the Commissioner. And if the Court will read that in the succeeding two paragraphs it would become very apparent that it is an outright appointment of the Commissioner of Motor Vehicles of Wisconsin as the agent for the respondent for service of process as to any -- any action arising out of a motor vehicle accident in Wisconsin. It is our position that clearly this was such an accident, it had happened in Wisconsin. This is an action to enforce the liability of the respondent, insurance company under the policy of insurance which it had enforced upon the current question at the time of the accident. Now, in the brief of respondents, they take the position that this is not an action arising out of a motor vehicle accident, but this is an action upon a judgment, which of course it is, but the judgment was obtained because of the injuries in this accident. Also, I want to point out that the petitioners could not have brought suit directly against the insurer to determine the liability of the insured driver because of the standard no-action clause which was contained in the policy, which prohibits persons injured from bringing a direct action against the insured and the insurer to determine the liability under the negligent laws. Therefore, they in effect are saying that the power of attorney would never be in effect and we would never have a right to sue them, and that of course I believe cannot be the intention of the power of attorney. Now, the particular policy here involved was issued by the respondent in Iowa on May 7th of 1951. The respondent had previously covered the same insured who was a boy named Meehan. While Meehan was still in civilian life, covered the same car, the original policy had no such armed forces restricted endorsement as was contained in this policy. However, that policy had lapsed. Mr. Meehan had gone into the armed services and was then a Corporal at Chanute Field, Illinois and he came back home to get his car and got this new policy. And solely because he was then a member of the Armed Forces, the respondent added the restrictive endorsement here in question to the policy which denies coverage to anyone else operating the car who was a member of the Armed Forces unless he is a member of the immediate family of the named insured. Now, Mr. Meehan and the Corporal, Francis Gelhar, who is also one of the petitioners here and who seems to have and does have under the District Court's decision a declaratory judgment declaring that the policy was enforced and covered him. In July of 1951, these two boys were buddies at the airfield in Chanute, and they decided they would trade in Meehan's old Chevrolet and get a newer Pontiac automobile together and they jointly purchased the new car. They paid for the down payment jointly. They paid the various insurance premiums, including this policy's premium was contributed to equally between them. As soon as the new car was purchased, the -- the boy, Meehan, wrote to the agent of the company who was a cousin of his incidentally in Iowa and told him in effect, “Francis Gelhar and I have bought this new car together and I'd like to have the policy transfer to cover him as well as myself and to cover the new car. Upon receipt of that request, the agent immediately notified the home office of the company and a change of car endorsement was issued and that was in turn sent directly back to the boy, Meehan which changed the coverage to the car that was in fact involved in this accident. Now, there is a claim and there was a claim upon the trial that there was other correspondence between the agent and the assured, named insured Meehan to the effect that we cannot cover you if you are going to have someone else on the car with you. However, the District Court found upon conflicting evidence that no such correspondence took place and that the only correspondence that was held between these parties was a notification of the agent of the joint ownership and the request for joint coverage. And the reply back, it wasn't reply at all. It was rather the change of car endorser which is Exhibit 4 in the volume of exhibits, changing the coverage to the new car which was then jointly owned by Gelhar and Meehan.
Stanley Reed: What happened to the special endorsement about being in the military service?
Richard P. Tinkham, Jr.: That restrictive endorsement was on the policy as issued originally back in May. That was still in their possession down in Illinois. That was unsigned, however, I might point out to the Court, but that was still in Illinois.
Stanley Reed: Was it -- was it on this new policy?
Richard P. Tinkham, Jr.: There was not a new policy issued. They merely issued a rider describing the new automobile, the Pontiac automobile in place of the original Chevrolet automobile.
Stanley Reed: So that that original rider was still on the policy and -- and that's what the company reserves its right to bring up in the time -- from this (Inaudible)
Richard P. Tinkham, Jr.: That is correct, Your Honor. That is the basis for their denial of coverage at the time of the accident.
Earl Warren: The new owner was not mentioned in this?
Richard P. Tinkham, Jr.: The new owner was not mentioned. The -- however, the agents --
Stanley Reed: The policy read only to the owner of the first car.
Richard P. Tinkham, Jr.: That is correct, Your Honor. And then, when they bought the new car together, they notified the agent that they owned it jointly and asked the coverage be changed to cover the new car on the two of them. Then all they got back in reply from the agent was this endorsement changing the coverage from the Chevrolet to the Pontiac. These boys then assumed that they were covered and did not give any other insurance. Subsequently, the boy, Gelhar who was also a Corporal at this air base was home in Wisconsin on furlough, and of course he had the car with the knowledge and permission of his co-owner and the accident happened there and these people were badly hurt. Now, as I pointed out to the Court, service is obtained under the power of attorney. It's our position that that service was valid, that the power of attorney is very clear in its terms. The Court of Appeals read into that power of attorney and through its decision, a requirement that it would not be effective until and unless the respondent, insurance company had filed a certificate of coverage with the Motor Vehicle Department. However --
Sherman Minton: Do you claim -- do you claim personal service here by reason of service on the Commissioner of Motor Vehicles pursuant to the power of attorney or that he stipulated himself into Court when he came and that had pleaded proceeding?
Richard P. Tinkham, Jr.: Both Your Honor. Now, --
Sherman Minton: Well, both, suppose one of them is dead?
Richard P. Tinkham, Jr.: Well, let me put it this way. I -- I take the position and we originally served the summons pursuant to the power of attorney, and it is our position that he erratically appointed the Commissioner as an agent for service of process and that the service upon the Commissioner was the equivalent of personal service. And we take the position that there is no requirement in the power of attorney other than that the -- it arises out of an automobile accident in Wisconsin.
Sherman Minton: Well, he reserved his questions to whether or not your answer was on a --
Richard P. Tinkham, Jr.: Yes sir.
Sherman Minton: -- by reason of power of attorney, didn't he?
Richard P. Tinkham, Jr.: Yes, sir, he did in his motion to quash. Then, in his answer, he also did that same thing, then I want to point out to the Court under that waiver, question immediately. Thereafter, when the case was at issue, the respondent wished to have all of the parties who were injured in this accident before the Court so that the adjudication on the issue of insurance coverage and the validity of the restricted endorsement would be binding upon all persons who were injured. Therefore, it moved the Court to interplead and to issue on amended summons bringing in Francis Gelhar and Ruth Petrowski as additional parties to this lawsuit. Ruth Petrowski did not want to come into that lawsuit at that time, but because the respondent agreed to let her take judgment in this action for the full amount of the balance remaining available under the policy of insurance and the limits of that policy and by stipulation, she took a judgment against the negligent driver, Francis Gelhar for the balance remaining available under the policy of insurance. And it was stipulated in writing by the respondent at that time, and I call the Court's attention to that stipulation which is set forth at page 8 and 9 of my brief, stipulated as follows and this was on file and it was a part of District Court proceedings before the trial commenced. I'm quoting, “That each of the parties to this stipulation voluntarily submits to the jurisdiction of the above entitled court without service of process herein, the same as if personal service had been obtained by each against the other.” I want to emphasize that the interpleader and the bringing in of all of these parties was at the request of that respondent, so that it would not be faced as the stipulation states, with a multiplicity of lawsuit. And so, that, as the stipulation states, this action could determine as to all parties, the issues on the merits of insurance coverage so that it would res judicata as to both the respondent and each of the petitioners who were injured in the accident. So, it is our opposition that they stipulate to jurisdiction and waive the question they have previously brought before the Court on jurisdiction in personam for the reason that they wanted to bring in all of these parties and have the action decided now rather than having some of the petitioners go to Iowa where admittedly the venue would like and where of course the interpleaded plaintiffs could have gone, had they desired to do so.
Speaker: This stipulation was a subsequent I take it to the District Court's order holding that there was jurisdiction because of the power of attorney.
Richard P. Tinkham, Jr.: That's correct, Your Honor.
Speaker: Ordinarily, under the federal rules, as I understand them now, you don't have to file these special guarantees anymore. You can preserve your jurisdictional points simply by making a motion for answering.
Richard P. Tinkham, Jr.: Yes, sir, that's under Rule 12 of the federal rules. There is no doubt.
Speaker: I think that this is something affirmative that was done. It wasn't required to be done within the interest of the -- of the insurer, of the insurance company.
Richard P. Tinkham, Jr.: That is correct, Your Honor.
Speaker: So, it could (Inaudible) of the general appearance.
Richard P. Tinkham, Jr.: There's no doubt that they have a right to come into the Court and make a general appearance as long as they have in their answer or in their motion, raise a jurisdictional question. But after doing that, then they went forward in this case and interpleaded and asked for the interpleader of these various parties. They counterclaimed for a declaratory judgment and -- and they allowed a judgment to be taken in this action, in this Court, in the District Court, giving judgment in favor of one of the parties being impleaded on the very day that she was interpleaded and stipulated a jurisdiction that all of these issues couldn't be decided. And now, they have been decided by the District Court, favorably to the petitioners. It's our position that the respondent cannot stipulate the jurisdiction for its own purposes if it wins and have the adjudication favorable as to all parties, but if it loses let's say, the Court did not have jurisdiction. In conclusion, the petitioners take the position first of all that there was jurisdiction by the service of the army commissioner under the power of attorney in the very clear terms there set forth, but that in any event, the respondent, thereafter, for its own purposes and for its own advantages to avoid as it's stated a multiplicity of lawsuits, agreed that this action would be the basis for determining all questions of insurance coverage upon the merits and that the District Court has made findings of fact and conclusions of law which were no way set aside by any determination of the Court of Appeals. And the sole reason for the Court of Appeals' decision was the decision that there was not jurisdiction in personam. And therefore, the Court Of Appeals we think erroneously sent -- sent the case back with direction to grant the motion to quash the service. We respectfully ask this Court to reverse the Court of Appeals' decision and to reinstate the decision of the District Court.
Sherman Minton: Well, this -- this covers more than judge -- more than the rule of judgment (Inaudible)
Richard P. Tinkham, Jr.: Yes, sir, I might explain that each of the various petitioners' recovered judgments in the State Courts in Wisconsin for their respective injuries, except Francis Gelhar, who was the boy, driving the car at the time of the accident, he joined in the action to have a declamatory judgment of coverage. And so, each one of these petitioners has their own judgment and they're suing upon that judgment to enforce the collection of a judgment under the terms of the policy.
Stanley Reed: Only Ruth, Francis Gelhar and the Hawkeye-Security signed it, who signed this?
Richard P. Tinkham, Jr.: That is correct, Your Honor, but that was signed in this action with the file in this action.
Stanley Reed: Well, did Gelhar sign it?
Richard P. Tinkham, Jr.: Yes, sir, Gelhar and his attorneys signed it. Ruth Petrowski and myself as her attorney signed it and the Hawkeye-Security Company and its attorney signed it also.
Earl Warren: Mr Harding.
Victor M. Harding: If the Court please, I would like to fill in a few more of the facts of this case, which have not been brought out by counsel for the petitioner. This is a case that involves liability under an automobile liability insurance policy. The policy contains a provision by reason of his endorsement that it should not be in effect if the car were driven by any member of the Armed Forces other than the name insured or while the name insured is in the car. Now, I would like to bring out the facts regarding the negotiation of this policy which led to that endorsement. This policy was written in May 1951 and Your Honors will recall the Korean War started in the summer of 1950. As a result of that war and the step up and the draft, a number of automobile liability insurance companies evoked this type of policy, refused to write policies on servicemen. The result was that the Hawkeye Company received a flood of applications from young men who were entering military service. So, the actuarial department wrote a bulletin to its various agents in which it pointed out that the company wanted to only insure known risks, and because of the great incidents of accidents that led from one serviceman lending his car to another, the actuarial department felt that it was wise to consider whenever writing a policy for servicemen, whether or not there shouldn't be a restriction to preclude the lending of car to another serviceman or to preclude coverage in case loss occurred as a result. Accordingly, when Mr. Meehan applied to one of the Hawkeye agents for insurance, the agent told him that the company was not anxious to write policies for servicemen, but the agent said, “I think the company will accept you if you agree to this restriction.” And the -- and Mr. Meehan signed a written statement that he agreed that in consideration for the policy being issued, the insured should not in effect if the car was driven by another serviceman while Meehan was not in the car. Accordingly, the actuarial department of Hawkeye approved the application for insurance. They felt that they were able to give Meehan the civilian rate, premium rate with this endorsement in the policy. In other words, from an actuarial standpoint, they believe that this exclusion equalized the rate to a civilian rate and as a result, Mr. Meehan got a very low insurance rate. Now, when the -- when the new car was bought in July 1951, I understand this company's policy first covered a Chevrolet car owned by Meehan. Two months later, Meehan having since gone to an Air Force Base in Illinois, having left Iowa, he bought a new car with his fellow serviceman, Gelhar. And Meehan wrote to the insurance company, to the agent and said, “Would you please change this policy now so that the insurance will cover my co-owner?” The agent wrote back and said, ”We cannot do that, but if you were to have a co-owner who is another serviceman, you better turn in your policy, have it canceled and get out other insurance at your base.” Meehan, however, was anxious to get insurance. He couldn't get his car on the base without insurance, so on receive of that letter he merely sent only the description of the car and nothing more. He didn't say anything about whether or not a fellow serviceman was still to be a co-owner, and the agent assumed that Meehan had abandoned the idea of having another serviceman and put through this change of car endorsement, which amended the policy to provide. It should cover the Pontiac car instead of the Chevrolet car. Meehan -- both Meehan and Gelhar -- I might say that Meehan is not a party in this case, never was a party. Here, you have an action brought by persons who are strangers to the contract of insurance. Meehan has never complained about his policy. He never has filed any -- voiced any complaint that the policy is incorrect. This is entirely persons who are strangers to the contract entirely. The Hawkeye Company has never had any negotiations with any of the plaintiffs in this case. Consequently, when this --
Stanley Reed: Well, I understand that Meehan put in another application for a change.
Victor M. Harding: No, he just put in one --
Stanley Reed: But you said there's going to be (Inaudible) impression of the two.
Victor M. Harding: No, after the initial issuance of the policy, about two months later, Meehan decided to trade in his old for a new one and that was the time when he wrote asking the company if they would change the policy brought in the coverage so it would cover a co-serviceman.
Stanley Reed: Well, was it then the request -- was it a request to change --
Victor M. Harding: Yes.
Earl Warren: -- or inquiry as to whether they would change.
Victor M. Harding: Your Honor, it was both you might say and it would depend on how you construe the letter but --
Speaker: (Inaudible)
Victor M. Harding: Yes, sir.
Earl Warren: Where is it, Mr. Harding please?
Stanley Reed: Exhibit 19, Your Honor. Page 19.
Stanley Reed: Page 19.
Victor M. Harding: There -- there is a separate book of exhibits if the Court please.
Earl Warren: Where? I couldn't find it.
Victor M. Harding: And Exhibit 19 is the letter from Meehan to Wiedner. Exhibit 34 is the letter from Wiedner back to Meehan, Wiedner being the agent. Wiedner's reply to Meehan is Exhibit 34. That's on page 38 of the book of exhibits.
Stanley Reed: Well, I have 19.
Earl Warren: So am I.
Stanley Reed: That doesn't seem to be fair. [Laughter]
Victor M. Harding: Exhibit 19 on page 22 of the book of exhibits, it's a longhand letter written by Meehan who signs the letter as Bud, and he addresses it, Dear Steve, who was the Hawkeye agent in Waukon, Iowa.
Stanley Reed: And then, what was the answer to that?
Victor M. Harding: Exhibit 34, which is on page 38.
Stanley Reed: The substance was they wouldn't do it.
Victor M. Harding: That's right. In fact, the letter -- the letter reads, “The Hawkeye Insurance Company would not be interested in keeping the policy enforced on your car if another person had an interest in the car. If your friend, Gelhar, is to have an interest in the car, you should secure other insurance from an insurance man near Chanute field and send back the policy you got from me for cancellation.”
Hugo L. Black: Is that the letter that the District Court refused to believe to be fair?
Victor M. Harding: Yes, and --
Hugo L. Black: Was there any copy of it produced?
Victor M. Harding: No, the ---
Hugo L. Black: How did this get written like this?
Victor M. Harding: The -- the agent kept a very small office and kept no copies of his correspondence. Meehan did not keep the letter, so Weidner reconstructed the letter as well as he could recall it and both he and Meehan testified to it and confirmed that this was what the letter said.
Hugo L. Black: And the District Court found that's in fact what was said.
Victor M. Harding: Right, yes, and we contend that --
Hugo L. Black: Has that finding been upset?
Victor M. Harding: Well, the Circuit Court of Appeals did not specifically set it aside. We contended before the Court of Appeals that the evidence being entirely -- that the letter did pass, that the Court could not properly find that it did not. In other words, both parties to the letter, both the sender of the letter and the recipient testified to the letter. And we contended that therefore the District Court could not find otherwise.
Hugo L. Black: But it did not have find, do you?
Victor M. Harding: Not in so -- not in so many words, Your Honor. And I may say that whether the letter passed or not, it had no effect upon the District Court's decision and had no effect upon the Circuit Court of Appeals' decision. It was just an -- an incident --
Hugo L. Black: (Inaudible)
Victor M. Harding: [Laughs] I question --
Hugo L. Black: Is it relevant here if anything at all --
Victor M. Harding: It's only because Your Honors brought the question up where counsel himself referred to a letter and I thought I should answer it.
Earl Warren: Well, was there any other evidence in the record concerning this letter other than the testimony of Steve and.
Victor M. Harding: And Bud?
Earl Warren: -- and Bud.
Victor M. Harding: They both testified to the letter.
Earl Warren: Was there any other evidence concerning --
Victor M. Harding: No, --
Earl Warren: -- at all?
Victor M. Harding: -- no. They were the only persons who could testify to it. One was the sender of the letter and one was the recipient. Gelhar, who was a complete stranger to the letter of course couldn't know one way or the other.
Stanley Reed: What about the -- then -- what caused the issue of a change of policy? After this letter went back and then they understood there's something else?
Victor M. Harding: Yes, after this letter passed you see and in this letter, Exhibit 19, Meehan did not give any description of the car. So, the agent wrote in his letter, “Please give me the car description. Otherwise, I can't put through a change of car endorsement.” So in reply to agent's letter, which is Exhibit 34, Meehan merely jotted down in a slip of paper a description of the car and sent it, mailed it to the agent. The agent used that in preparing the change of car endorsement, which was then put throughout the home office in Des Moines.
Speaker: There's no question here on the (Inaudible)
Victor M. Harding: As far as I am concerned, there is no question, Your Honor.
Speaker: (Inaudible)
Victor M. Harding: I don't think it has any -- any bearing on the jurisdictional question. On the question of jurisdiction, the -- the matter is complicated because of the Wisconsin Motor Vehicle Safety Responsibility Law, which is of somewhat have been a barred law, and it was under this law that Hawkeye, the Hawkeye Company along with a great many other non-licensed insurance companies filed powers of attorney in the State of Wisconsin. And that power of attorney has lead to this jurisdictional dispute. As far I am concerned, on the merits of the case, it's perfectly clear that this policy did not cover this accident. In other words, the accident occurred while --
Felix Frankfurter: That isn't here.
Victor M. Harding: I think it is, Your Honor. I'll come to that in a minute. I'll explain now why it is.
Felix Frankfurter: Well, that -- that's a lot of --
Victor M. Harding: All right, the Court of Appeals did not just decide the jurisdictional question. My position is that in order to determine that the District Court had no jurisdiction, the Court of Appeals first had to decide the validity of that restriction, that restrictive endorsement. And having -- and they first have to decide that that restrictive endorsement was valid.
Felix Frankfurter: But where is it? Could you turn to that opinion which they decided?
Victor M. Harding: Well --
Felix Frankfurter: Well, that's if you -- perhaps if I tend to -- the opinion is whether they were (Inaudible) in petitioners' position. If you turn to page 40 --
Victor M. Harding: No, I -- I have that right here.
Felix Frankfurter: Oh, I see, just toward the end of the --
Victor M. Harding: All right, it's toward the end, yes. I think it's on page 326 of the record. The Court makes this statement, “So tenuous are plaintiffs' contentions resting on waiver and estoppel that a detailed disposition of them is unnecessary. Since our decision hinges upon lack of jurisdiction, there is no need to discuss other points urged by plaintiffs.”
Felix Frankfurter: Would you be good enough to read the paragraph before, that's the one that wasn't the --
Victor M. Harding: Various points asserted by plaintiffs in this appeal are simply facets of a basic attempt to attack jurisdiction, and once argued then, quite understandably, plaintiffs attempt to eradicate the restrictive endorsement.
Felix Frankfurter: Now, that's what you've been talking. That's what you were -- about range, wasn't it?
Victor M. Harding: That's right, yes. Now, I'd like to go on a little further if I may, Justice Frankfurter. You notice the -- the remands states --
Felix Frankfurter: Now, before you go on, the next sentence is what I don't understand.
Victor M. Harding: Oh, but this circular reasoning fails to supply the requisite certificate of insurance.
Felix Frankfurter: I just -- I mean I don't understand. What is the circular reasoning?
Victor M. Harding: Well, I think what the -- what the Court of Appeals had in mind was this. That in order to find jurisdiction here you got to come under this power of attorney filed by the Hawkeye Company under this Wisconsin law.
Felix Frankfurter: Suppose -- or the stipulation?
Victor M. Harding: Well, I don't think they were talking about the stipulation there.
Felix Frankfurter: No, but you can find it in, an end result.
Victor M. Harding: And I think what they were saying there is that you -- until you first come under that power of attorney, there's no sense arguing all these other things about the validity of the restrictive endorsement.
Felix Frankfurter: I understand that. That's what I gather at least. I don't understand why that's particular argument, but they have decided against the petition on that Court, haven't they?
Victor M. Harding: Yes, sir.
Felix Frankfurter: Now, suppose it was found that that was an error, have they decided any more except that question of jurisdiction?
Victor M. Harding: I think they have. I think they have also --
Felix Frankfurter: I don't have that. Was that -- is that record here?
Victor M. Harding: Well, I was about to answer that. Because in the remand, the Court orders not only that the motion to quash the return of service of summons be made, but it also directs the lower court to dismiss the action. Now, if -- if this was merely --
Felix Frankfurter: Conviction of process (Inaudible)
Victor M. Harding: No, I -- I disagree. I think if Your Honor -- there's no jurisdiction. All you do is quash the summons as the case still pends, because you can always maybe, later make service on the defendant. You don't dismiss the action when you -- when you find no jurisdiction of the defendant. You merely quash the summons, and the Court of Appeals went beyond that.
Felix Frankfurter: Well, I can see the signs that that does that.
Victor M. Harding: No, I may -- I may be wrong on that but it's --
Felix Frankfurter: Did the Court find that there's no jurisdiction, he must say well, (Inaudible)
Victor M. Harding: That's right, yes, and in fact, that's often happened. I have known cases where --
Felix Frankfurter: I can understand where there's an opportunity to amend the clarity that to --
Victor M. Harding: Not only that --
Felix Frankfurter: -- to expose this litigation to tend to follow to this litigation, isn't it? You had an affidavit. You had a -- you had the inherent (Inaudible) You had the stipulation and then they submit no jurisdiction, and I should impose both normal figures, that's what this is.
Victor M. Harding: Well, if there was no jurisdiction of subject matter, I would agree with Your Honor, then you dismiss. But if there is lack of jurisdiction on the person of the defendant, you don't dismiss the action you really quash the return of service.
Felix Frankfurter: But assume, assume -- all right, I'll take your --
Victor M. Harding: Well, I've -- I've always understood that to be a law.
Felix Frankfurter: Assume that so, but how does that pass down to your problem in a restrictive endorsement?
Victor M. Harding: Well, I am coming to that. I think in order to find no jurisdiction, the Court of Appeals first had to decide this restrictive endorsement was valid. That's the point I was coming to.
Sherman Minton: Well, that's only upon the assumption that you had to get the service by this service on the Commissioner. It is apparently didn't consider, the question whether or not you would waive this -- in this stipulation, whether you would waive the service --
Victor M. Harding: Well, I think --
Sherman Minton: -- that invoked the jurisdiction of Court yourself.
Victor M. Harding: Well, I think the Court of Appeals --
Sherman Minton: If you did that -- if you did that, you were in on another ground --
Victor M. Harding: Well, I think the Court of Appeals --
Sherman Minton: In fact, the Court of Appeals didn't consider that and it was considered in the dissent but not in the courts.
Victor M. Harding: Well, I assume that because it was considered under (Inaudible) it was considered by the majority, although they didn't put there.
Sherman Minton: What the -- what the majority put there are words that there was no service under the -- under the --
Victor M. Harding: Under the power of attorney.
Sherman Minton: Under the power of attorney.
Victor M. Harding: That's right, yes.
Sherman Minton: And therefore, there was no -- no service on the defendant at all.
Victor M. Harding: Well, I think the Court of Appeals was right that there was no jurisdiction under the power of attorney on this question of whether or not we have stipulated to jurisdiction. I think the majority was right. I like to talk about that stipulation for just a minute if I may. We initially filed a motion to quash the return of service on the ground that this power of attorney did not confer jurisdiction, and the Court overruled us. Now, under Rule 12, we are then obliged to depend on the merits of the case. We must then submit to the jurisdiction of the Court. We were in a predicament where we had to interplead other parties at that stage, because there were other persons in Wisconsin who were making similar claims. And in order to make a complete defense in the merits, we thought it proper to interplead all these other parties. Now, we had filed in our answer a -- this jurisdictional defense, the same defense. And under Rule 12, you only waive a defense if you fail to plead it either by motion or answer. Now, we've have done both. We've pleaded to both by motion and by answer. The stipulation certainly did not mislead the attorneys for the petitioners here. They had already represented the original plaintiffs and they've represented these new plaintiffs. And certainly, they did not understand that we were waiving any jurisdictional defense here. I think as long as the -- as we have maintained our defense in the answer, I think we have not stipulated way that -- that defense.
Earl Warren: And the stipulation came after your answer to the --
Victor M. Harding: That's right, Your Honor, yes, both after the answer and after the motion to quash the return of service.
Earl Warren: Can -- can't you stipulate to something with this contrary to your answer and the binding by, bind, bound by?
Victor M. Harding: I think you can, yes, but I don't think we did here because we maintained by the stipulation. We continued to maintain the defenses set up in our answer.
Earl Warren: All right, now, why do you say that?
Victor M. Harding: Well --
Earl Warren: Where do you say that in your stipulation? That was -- that's what I mentioned, is it?
Victor M. Harding: I don't -- I don't think it -- it states in so many words that but that is the effect of what happened because our answer stood to all the plaintiffs.
Earl Warren: Well, read to me the portion of your -- of your stipulation that you -- you believe leads to that conclusion.
Victor M. Harding: Well, I think I can -- I can't point to any language the whole -- the whole stipulation, Your Honor, envisages that these new plaintiffs come in and they are subject to the defenses set forth in our answer.
Earl Warren: Where does it say that? Where does it say that -- that they are subject to -- to the -- all of the defenses stated in your answer?
Victor M. Harding: Page 9 in the respondent's brief, Your Honor, we set forth the paragraph, the stipulation. It is further stipulated and agreed that the defendant's answer previously filed in this matter --
Earl Warren: Just where is that, in 6?
Victor M. Harding: That's at the bottom of page 9 of respondent's brief.
Earl Warren: Just a moment please, let me -- let me get that.
Victor M. Harding: That's page 39, page 41 of the record.
Earl Warren: Page 9 of your brief?
Victor M. Harding: Yes, sir, the bottom of page 9.
Earl Warren: Is this the stipulation that you're reading from?
Victor M. Harding: Yes, sir. It is further stipulated and agreed the defendant's answer previously filed in this matter be amended to include his specif denial to all new allegations contained instead of many complaint, any denial in the same manner as hereinbefore been done in answer to each of said paragraphs, accepting only that defendant admits the execution of the attached stipulation for judgment in favor Ruth Petrowski and the entry of the attached judgment in favor of Ruth Petrowski according to terms thereon. In other words, we continued all defenses set forth in our -- in our answer.
Tom C. Clark: Have you consented to the judge what he has to?
Victor M. Harding: Well, that wasn't against us. That was against Gelhar. We consented the judgment by one plaintiff against another plaintiff. That was in order to reduce the -- the liability that could possibly be claimed under this policy to affix the amounts with -- within the policy limits. Otherwise, it might have gone beyond the policy limits.
Earl Warren: Well, that was in substance telling in your favor, wasn't not? You saw this didn't you?
Victor M. Harding: We -- we sought it to -- to liquidate the amount of this particular plaintiff's claim against Gelhar to fix sum of money, so they would not exceed, so all the claims would not exceed the policy limits. That's right, yes. I would like to emphasize this fact to the Court. That is that in order for the Court of Appeals to find no jurisdiction, it first had to find this policy restriction was valid. Now, if the policy restriction is valid, then this jurisdictional question is immaterial. Why the Court of Appeals chose to do it that way, I don't know. They based their decision, ultimate decision on jurisdiction. But in order to find no jurisdiction, they first had to determine that this policy restriction was valid. Now, the policy restriction is valid and I submit the ultimate decision of the Court of Appeals is correct, mainly that the complaints should be dismissed against the respondent, insurance company. Now, my argument on this comes rather under the Wisconsin Safety Responsibility Act, the Motor Vehicle Safety Responsibility Act. That Act does not require persons who drive cars in Wisconsin to carry automobile liability insurance. The Act has two portions. First of which is the safety responsibility portion, and that comes into play when a driver has his first accident. And if he -- if the accident involves injuries of a certain extent, he loses his driving privileges unless he has in effect an insurance policy. The Wisconsin Act permits unlicensed insurance companies to have their policies qualify under this law, provided, they file this power of attorney with the Motor Vehicle Commissioner. However, the Act provides that only if a policy is in effect at the time of the accident, does it qualify as to relieve the driver of suspension of his driving privileges. Now, in this case, the policy contained a restriction, which by its terms, resulted in the policy not being in effect when this accident occurred. Consequently, the Hawkeye Company, under this power of attorney, was not required to file a certificate that insurance was in fact covering his accident. And that is the reason that the Hawkeye Company did not certify this policy under the Wisconsin Act. Now, if the -- if this endorsement had not -- had been invalid, then the policy would have been in effect because the policy by its terms, taking this endorsement out, covered anyone driving with the owners' permission. Consequently, the Court of Appeals had to decide that this endorsement was valid that the policy was not in effect at the time of the accident. In order to decide that the power of attorney did not apply, and that is -- that is the -- my argument here that even though this Court may disagree with the Court of Appeals on jurisdiction, even though you may say that the respondent here stipulated himself out of the jurisdictional defense, nevertheless, the ultimate decision of the Court of Appeals is correct that the policy restriction was valid and that therefore, the complaint against the defendant should be dismissed.
Felix Frankfurter: Was that adjudicated in the -- that issue can under -- been adjudicated in the District Court, one is (Inaudible) the issue of -- that there was no effect on policy?
Victor M. Harding: Yes, that certainly was litigated, yes.
Felix Frankfurter: You -- you thought that was in the District Court --
Victor M. Harding: That was very hard fought --
Felix Frankfurter: -- and argued into the Court of Appeals.
Victor M. Harding: Yes, sir. Yes, sir, we did.
Earl Warren: Mr. Tinkham.
Richard P. Tinkham, Jr.: May it please the Court. Just a very brief reply, the stipulation referred to by counsel for respondent at the bottom of page 9 and the top of page 10 of his brief is a separate stipulation from the one giving jurisdiction of the Court, the one that I have referred to on page 8 and 9 of my brief. The stipulation that counsel for the insurance company refers to at page 9 and 10 of his brief was the stipulation whereby we agreed to bring in the other parties being interpleaded as party's plaintiff and they would set forth in the amended complaint, the terms of their judgments and asking for relief, and the only reason for this stipulation quoted by respondent is so that they would deny for the record, the new allegations of the complaint as to the new interpleaded plaintiffs. But then, we went on and we have this expressed stipulation to jurisdiction which I have set forth at pages 8 and 9 of my brief. And I call the Court's attention, particularly to paragraph 6, which is set forth at page 9 where the respondent reserves only the issue of insurance coverage and the validity of the restrictive endorsement and stipulates clearly that they voluntarily submit to the jurisdiction of the above entitled Court without service of process herein, the same as if personal service had been obtained.
Hugo L. Black: Is that -- is that followed that -- what you referred to?
Richard P. Tinkham, Jr.: I -- the stipulation amending the complaint and amending the answers so are to deny the new allegations as to the new party's plaintiff was the one that Mr. Harding has just referred to. Then, we had a separate stipulation which I believe was executed the same day, stipulating to jurisdiction of the Court in this action, the same as if personal service had been obtained and so that we would avoid a multiplicity of lawsuit. And so, if this action would be brought out in the District Court would be res judicata as the stipulation provides, would be res judicata on that issue.
Speaker: Is the stipulation that you rely on the one that's in record in 327 to 329, Judge Schnackenberg's dissenting opinion, was that the other one?
Richard P. Tinkham, Jr.: Yes, sir, that is correct.
Earl Warren: Mr. Harding, what -- what is your answer to that language that you put in that stipulation that Mr. Tinkham has just read to --
Richard P. Tinkham, Jr.: Well --
Earl Warren: -- that which appears on -- on page -- I think it's on page 9 of his brief.
Victor M. Harding: Yes, it -- it doesn't say that we stipulate that we reserved only certain defenses, Your Honor. It just says, “It does not constitute any waiver of any defense which Hawkeye may have on the issue of insurance coverage and its liability.” It doesn't say that it doesn't constitute a waiver of any other defense. I don't see that that necessarily means that we have -- we waive the jurisdictional defense by that statement. I agree with Your Honors that careful craftsmanship would -- would have written a different stipulation. I did not handle the stipulations handled by my associate when I was in the trial of another case. The stipulation was drafted by Mr. Tinkham and sent to us, and it was signed by my associate, but I don't think there was any intend on his part to stipulate away the jurisdictional defense. Certainly, I don't -- I don't think the other side so construed it. One is a --
Earl Warren: How about that language where you do submit to the Court, where is that?
Richard P. Tinkham, Jr.: That's paragraph 1, Your Honor, on the page 8.
Earl Warren: Paragraph 1 which says, “That each of the parties to this stipulation voluntarily submits to the jurisdiction of the above entitled Court.”
Richard P. Tinkham, Jr.: Yes, sir.
Hugo L. Black: Why wasn't that a voluntary provision (Inaudible)
Richard P. Tinkham, Jr.: Well, I think it would have been if we haven't maintained in our answer this defense which was set forth there, the defense of the jurisdiction.
Earl Warren: I think that should by implication be read as preserving the right to the jurisdiction which you said you voluntarily permitted to.
Richard P. Tinkham, Jr.: Well, I agree that two are -- appear to be inconsistent, but I think reading behind the lines, I don't think there was any intent there to waive that defense. I don't think counsel so understood it.
Earl Warren: Well, when I -- when I asked you the question, I ask where in the stipulation did that occur and you -- you told me it's on page 9 of your brief but that's another stipulation.
Richard P. Tinkham, Jr.: Well --
Earl Warren: This -- this stipulation has got to be for what its worth.
Richard P. Tinkham, Jr.: The -- the two stipulations are dated the same date, Your Honor.
Earl Warren: That may be but they refer to other matters, didn't they?
Richard P. Tinkham, Jr.: Well, one is a stipulation for judgment and the other is a stipulation adding party's plaintiff. Those are the titles in the two stipulations. Now, there is that language in one of them, which appears to indicate a waiver of the jurisdictional defense.
Earl Warren: It appears to it, but it's -- how could you make it any more apparent than it is here?
Richard P. Tinkham, Jr.: Well --
Earl Warren: What -- what words could you say here that would -- would -- more clearly bring you under the jurisdiction of the Court and to say that “Each of the parties to this stipulation voluntarily submits to the jurisdiction of the above entitled Court without service of process herein, the same as if personal service had been obtained by each against the other.” How could strengthen that language to --
Richard P. Tinkham, Jr.: By saying that we waive the defense in our answer to the jurisdiction. That would make it stronger I think, and it would -- it would avoid any -- any inconsistency between our pleading and the stipulation.
Earl Warren: Thank you.